Citation Nr: 0704211	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-09 772	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 9, 2003, 
for the grant of service connection for a disability of the 
left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to July 
1986.

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in April 2006.

FINDINGS OF FACT

1.  In October 1986, the veteran was notified via letter of a 
rating decision denying service connection for a left knee 
disability.  

2.  The veteran did not correspond with or otherwise contact 
the VA between 1986 and December 2002, when he requested a 
copy of his service medical records.

3.  The veteran's claim to reopen the previously-denied claim 
for service connection for residuals of a left knee injury 
was received by VA on July 9, 2003.

CONCLUSION OF LAW

An effective date earlier than July 9, 2003, for the award of 
service connection for residuals of a left knee injury is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the RO advised the veteran of these elements 
as to his claim for entitlement to an earlier effective date 
for the grant of service connection for a left knee 
disability in a July 2005 Statement of the Case and again in 
a March 2006 letter letter.  

We observe that notice pertaining to the assignment of 
effective dates was initially provided in conjunction with 
the notice that the RO had denied an earlier effective date 
(i.e., the July 2005 Statement of the Case).  However, since 
that time, the veteran has had ample opportunity to put 
together and present his case and has in fact presented 
written argument and hearing testimony.  Review of his 
written argument and testimony reveals that he has 
demonstrated an understanding of the basis for the assignment 
of the current effective date and the various theories of 
entitlement to an earlier effective date.  Thus, the Board is 
satisfied with the notice provided and concludes that no harm 
has accrued to the veteran's case by the timing of the 
notice.

The RO provided the veteran with regulatory provisions 
pertaining to effective dates as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in the July 2005 Statement of the Case.  Accordingly, the 
Board considers VA's notice requirements to have been met.

VA medical records have been obtained in support of the 
veteran's claim.  The veteran and his representative have 
presented written statements in support of his claim and he 
has testified in support of the claim during a personal 
hearing before the undersigned Veterans Law Judge.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Upon his discharge from service in July 1986, the veteran 
filed a claim for service connection for residuals of a left 
knee injury.  In an October 1986 rating decision, the RO 
denied the claim on the basis that no residuals of the injury 
had been found during an August 1986 VA examination.  The 
veteran was notified of this decision and of the procedures 
for appealing the denial in a letter mailed the same month.  
The veteran did not appeal the decision or otherwise 
correspond with the VA until December 2002 when he requested 
a copy of his medical records and in May 2003 when he filed a 
claim for a VA clothing allowance.  

In July 2003, the veteran filed a new claim for entitlement 
to service connection for a left knee injury.  In a July 2004 
decision, the RO found that the veteran had submitted new and 
material evidence sufficient to reopen the previous final 
denial and also found that the new evidence supported a grant 
of service connection.  A 20 percent disability rating was 
assigned effective in May 2004.  After the veteran disagreed 
with the effective date of the rating, the RO amended the 
date to July 2003, reflecting the date of his claim to 
reopen.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; see Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  If a claim for 
entitlement to service connection is received within one year 
after separation from service, the effective date for the 
grant of service connection will be the day following 
separation from service.  Otherwise, the effective date for 
the grant of service connection will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  An award 
based upon the submission of new and material evidence 
received after a final disallowance will be made effective 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q).

In this case, the RO has assigned an effective date of July 
9, 2003, reflecting the date the veteran's claim to reopen 
was received.  Because he did not appeal the previous denial 
of October 1986, it became final one year after he was 
notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

Because the veteran did not correspond with the VA at all 
between 1986 and May 2003, there is nothing of record which 
could be construed as an informal claim.  Neither the May 
2003 clothing allowance application nor the request for 
copies of his medical records contain any language which 
could be interpreted, even liberally, as a request for 
service connection or an indication to seek such a benefit.  

VA medical records obtained in support of the veteran's claim 
for service connection reflect that he entered the VA medical 
system in November 2003, according to a report of his "first 
visit" when he underwent a "general check-up."  Thus, 
there are no VA medical records dated prior to July 2003 
which could be construed as evidencing an intention to seek 
service connection for residuals of a left knee injury.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran continues to assert that an earlier effective 
date is warranted.  He contends that he should have been 
receiving compensation since his discharge from service, as 
the knee injury occurred during service.  He contends that 
the October 1986 rating decision was erroneous and requests 
that the Board reverse the 1986 decision, so as to support 
the assignment of an earlier effective date.  His hearing 
testimony focused on this theory of entitlement.  

In this regard, the Board observes that the RO adjudicated a 
claim of clear and unmistakable error in the 1986 decision in 
a rating decision of October 2005.  The veteran was notified 
of this denial in an October 2005 letter which included 
information regarding how to file an appeal and the time 
limits for doing so.  He did not disagree with this denial 
within one year and thus it became final one year after he 
was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  As he did not perfect an appeal, the 
Board has no jurisdiction to review this determination.

In this case, our review of the facts leaves no room for 
flexibility in the assignment of the effective date for the 
grant of service connection for residuals of a left knee 
injury.  The effective date was assigned on the basis of the 
date of claim.  This is the earliest effective date that may 
be assigned for the ratings at issue under the applicable law 
and regulations.  As discussed above, the governing 
regulation provides that the effective date assigned will be 
the later of the date of receipt of the new claim or the date 
entitlement arose.  Under these circumstances, there is no 
basis under law for awarding benefits back to the date of the 
veteran's discharge from service, as he requests.  The 
preponderance of the evidence is against the claim and the 
veteran's appeal for an earlier effective date must be 
denied.

ORDER

The assignment of an effective date earlier than July 9, 
2003, for the award of service connection for residuals of a 
left knee injury is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


